Exhibit SEPARATION, RELEASE AND CONFIDENTIALITY AGREEMENT THIS SEPARATION, RELEASE AND CONFIDENTIALITY AGREEMENT (“Agreement”) is made and entered into on this 31st day of July, 2008 by and between J. Kent Friedman hereinafter referred to as (“Employee”) and MAXXAM Inc. (hereinafter referred to as the “Company”). Employee and the Company have maintained an employer-employee relationship for a period of time and the now mutually desire to terminate that aspect of their relationship. Employee and the Company desire to enter into a written separation agreement to establish their respective rights, duties and obligations and to avoid and resolve any actual and potential differences between them, including, without limitation, differences arising out of Employee’s employment with the Company and the end of that employment. THEREFORE, in consideration of the mutual promises, conditions and covenants in this Agreement, the parties hereby agree as follows: 1.Termination Date.The employment relationship between the parties shall terminate as of the close of business on July 31, 2008 (the “Termination Date”), and neither party shall have any further rights or obligations with respect to or arising from such employment relationship except as provided in this Agreement or the Separation Agreement Addendum affixed hereto (the “Addendum”). 2.Severance Payment.Under the terms of the MAXXAM Inc. Severance Pay Plan and conditioned upon Employee’s execution of this Agreement, the Company shall pay Employee sixteen (16) weeks of severance pay at Employee’s base rate of compensation (the “Severance Payment”).All necessary taxes and withholdings will be deducted from this amount.This sum shall be paid to Employee six months following the effective date of this Agreement.(The effective date of this Agreement is discussed in paragraph 7 below.)The Severance Payment amount is included in paragraph 4 of the Addendum.The severance payment is in addition to any pension benefits Employee might be entitled to under any Company defined benefit pension plan in effect at the time of the Termination Date, and other employee benefits Employee may be entitled to under any Company Plan in effect at the time of the Termination Date.Receipt of any pension benefits to which Employee is entitled shall in no way preclude or reduce Employee’s entitlement to severance pay in an amount equivalent to the level of severance benefits which Employee would have otherwise been entitled to under the terms of the MAXXAM Inc. Severance Pay Plan. 3.Group Health Insurance Benefits.Under the terms of the
